C. Allen, J.
1. The Pub. Sts. c. 162, § 17, cl. 5, include the liability as indorser of a promissory note.
2. It is true that the statutes do not, in express terms, require magistrates who hear applications for the discharge of persons arrested on mesne process and execution to keep records of their proceedings, but, as they act in a judicial capacity, it is proper for them to keep such records, and such records when so kept are to be taken as their official statement of what they have done, and are the proper evidence thereof; and it is competent for such magistrates to amend their records, and when amended such records are evidence of the truth of what they contain. Henshaw v. Savil, 114 Mass. 74. Lincoln v. Cook, 124 Mass. 383, and cases cited. It results from this that the oral testimony of such a magistrate is incompetent, upon a trial, to contradict his record. If the record fails to express the truth, the proper course is to amend it. Sewall v. Sullivan, 108 Mass. 355. Cook v. Berth, 108 Mass. 73, 77. In the present case such a record was kept, and was put in evidence, and the ruling, of the court was correct that the oral testimony of the magistrate was inadmissible to contradict it. That record showed that the debtor was defaulted because he did not appear personally within the hour; and, as it stands, a verdict was properly ordered for the plaintiff.

Exceptions overruled.